Writ sustained and relators discharged from custody. The depositions and the evidence taken before the committing magistrate do not sustain the finding of a criminal intent to retain possession of the blue-prints or wrongfully to dispose of them. This is especially so in view of the magistrate’s refusal to hold the relators for the larceny of the 105 original drawings, blue-prints, and necessary patterns for the building of the machine. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur.